                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

CHURCH ON THE MOVE, INC.,

               Plaintiff,

v.                                                         CV No. 18-627 CG/SMV

BROTHERHOOD MUTUAL
INSURANCE COMPANY,

               Defendant.

                   ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a status conference to discuss the specifics of the parties’ summary

jury trial will be held by telephone on Tuesday, November 1, 2019, at 10:30 a.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
